[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                         ________________________              MARCH 12, 2008
                                                             THOMAS K. KAHN
                               No. 06-14402                       CLERK
                           Non-Argument Calendar
                         ________________________

                     D. C. Docket No. 92-06138-CR-WJZ

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                     versus

OLANDO KEITH CHAFF,

                                                    Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (March 12, 2008)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

     Olando Keith Chaff, a federal prisoner proceeding pro se, appeals the district
court’s order denying his petition for a writ of error coram nobis, which was brought

pursuant to 28 U.S.C. § 1615(a). On appeal, Chaff challenges the sufficiency of the

indictment underlying his criminal conviction and the sufficiency of the factual basis

as to his guilty plea, and argues that these are jurisdictional errors of a fundamental

character. He also contends that the doctrine of procedural default should not bar his

petition. The district court denied Chaff’s petition because it found that he was still

in custody and, in the alternative, because he should have raised his claims in his

previous 28 U.S.C. § 2255 motion.

      We review the denial of coram nobis relief for abuse of discretion. Alikhani

v. United States, 200 F.3d 732, 734 (11th Cir. 2000). A writ of error coram nobis is

only appropriate when other relief is unavailable. Id. Coram nobis relief is therefore

“limited to cases in which no statutory remedy is available or adequate.” United

States v. Brown, 117 F.3d 471, 474-75 (internal quotations omitted). Issuance of the

writ is only proper when “the error involves a matter of fact of the most fundamental

character which has not been put in issue or passed upon and which renders the

proceeding itself irregular and invalid.” Moody v. United States, 874 F.2d 1575,

1576-77 (11th Cir. 1989).

      Because federal prisoners may make use of the statutory remedy of 28 U.S.C.

§ 2255, coram nobis relief is unavailable to them. United States v. Garcia, 181 F.3d
2
1274, 1274 (11th Cir. 1999) (“Coram nobis relief is unavailable to a person, such as

the appellant, who is still in custody.”). This Court has construed a petition for the

writ of error coram nobis as a § 2255 petition when the petitioner was still in custody.

Brown, 117 F.3d at 475. However, we have refused to construe an application for

coram nobis relief as a § 2255 motion when the appellant has already filed one § 2255

motion and has not sought leave to file a successive motion. Garcia, 181 F.3d at

1275.

        In this case, Chaff has already filed a § 2255 motion and has not obtained leave

to file a successive motion. Chaff was in custody when he filed his motion and

remains in custody today. Therefore, he is not entitled to coram nobis relief.

Additionally, under Garcia, the district court could not construe his petition as a §

2255 motion because he did not obtain permission from this Court to file a successive

motion. Chaff’s argument that the “in custody” bar may be overcome by alleging a

jurisdictional error is without merit. We therefore do not discuss the district court’s

alternative holding, nor do we address whether Chaff alleged jurisdictional errors of

a fundamental character. Accordingly, the judgment of the district court is

        AFFIRMED.




                                            3